Citation Nr: 1418803	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, to include service in the Republic of Vietnam.  The appellant is his mother.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The appellant attended a hearing in July 2013 before the undersigned.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection had been established for loss of use of right hand and right foot rated at 100 percent disabling, coronary artery disease, status post myocardial infarction rated at 30 percent, residuals of stroke including left hemothorax rated at 30 percent, Parkinson's disease with right upper and lower extremity tremors and stooped posture rated at 30 percent, diabetes mellitus rated at 20 percent, peripheral neuropathy of the left upper extremity rated at 20 percent, hypertension rated at 10 percent, diabetic neuropathy of the left lower extremity rated at 10 percent, and malaria rated at noncompensable; his combined schedular evaluation was 100 percent.

2.  The Veteran's death certificate shows that he died in December 2006 of hepatocellular carcinoma.

3.  The Veteran's hepatocellular carcinoma is not shown to be related to service or to a service-connected disability.

4.  A disability of service origin is not shown to have been causally or etiologically related to, or to have played any role in producing or hastening, the Veteran's death.


CONCLUSION OF LAW

A service-connected disability or a disability of service origin did not cause the Veteran's death, or substantially or materially contribute to his death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record reflects that in a May 2007 and July 2007 letter, the appellant was informed of the evidence needed to substantiate her claim of entitlement to service connection for the cause of the Veteran's death.  It also informed her of the evidence that she should submit and that which VA would obtain on her behalf.  The letter did not include a list of the Veteran's service-connected disabilities during his lifetime.  However, the Appellant testified about the symptoms of the Veteran's disabilities to include Parkinson's disease, heart disabilities, and diabetes mellitus with associated symptoms during the July 2013 hearing.  Therefore, the Board finds that the Appellant was aware of the service-connected disabilities and is not prejudiced by the lack of a list in the notice.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, VA medical opinion evidence, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the appellant.

The appellant has been afforded a hearing before an Acting Veterans Law Judge (AVLJ) in which she presented oral argument in support of her cause of death claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the individual who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the undersigned asked specific questions directed at identifying whether the Veteran's cause of death was service-related.  The undersigned specifically sought to identify any pertinent evidence not currently associated with the claims and the appellant volunteered the Veteran's treatment history, his symptoms prior to his death, and noted why she feels that the Veteran's death is related to service.  

Finally, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection for Cause of Death

Service connection for cause of death may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected disability or a disability related to service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-related disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).


Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The death certificate notes that the Veteran died in December 2006 of hepatocellular carcinoma.  At the time of the Veteran's death, service connection was not in effect for any liver disability.

The record contains no competent opinion or evidence that connects the Veteran's disability with his service.  Nor has the appellant presented any medical opinion or record to connect the Veteran's death to his service.  The Veteran's service treatment records are silent regarding any treatment, diagnosis, or symptoms of hepatocellular carcinoma.  Post-service medical evidence shows a diagnosis of hepatocellular carcinoma in 2006, several decades after his separation from service.  Therefore, the Board finds that the Veteran's hepatocellular carcinoma is not directly related to the Veteran's service.  

The appellant specifically asserts that the Veteran's hepatocellular carcinoma is causally related to his service-connected diabetes mellitus.  The Board acknowledges the February 2004 article from nutraingredients.com that suggested that diabetes can cause chronic liver disease and cancer of the liver.  The study was not conclusive and indicated only that diabetes may cause liver cancer, not that it did in this instance.  

The VA therefore obtained a medical nexus opinion in May 2009.  The examiner reviewed the Veteran's records.  He noted that the Veteran had several risk factors for hepatitis including cocaine use, alcohol use, and tobacco use.  He was also diagnosed with hepatitis C in 1999.  The examiner noted that medical literature finds several risk factors for hepatocellular carcinoma including hepatitis B, hepatitis C, environmental toxins, cirrhosis, and iron overload.  The literature suggested that hepatitis C is causal in approximately one-third of hepatocellular carcinomas.  The examiner reviewed the clinical study provided by the Veteran.  He noted that the risk ration was small at approximately 2.  In addition, he noted numerous complicating factors in performing a secondary analysis such as this study and drawing conclusions.  He also noted that this study did not adequately assess the risk factors of diet, obesity, and hepatitis contributing to hepatocellular carcinoma.  Therefore, he opined that it is less likely than not that the Veteran's diabetes-related conditions contributed substantially or materially to the cause of death and aid or lend assistance to the production of death as a result of hepatocellular carcinoma.  

The Board notes that the appellant has not demonstrated that she has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between a service-connected disability and cause of death, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating the Veteran's diabetes mellitus to his cause of death by hepatocellular carcinoma, the Board finds that the etiology of the Veteran's carcinoma is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The appellant is certainly competent to testify as to observable symptoms, which are non-medical in nature; however she is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Therefore, the Board finds the May 2009 medical opinion to be more probative than the appellant's lay statements.  Therefore, it is concluded the Veteran's death was caused by hepatocellular carcinoma, which is not service-connected. 
 
Finally, the Board notes that the evidence fails to show any relationship between the Veteran's service-connected loss of use of right hand and right foot, coronary artery disease, status post myocardial infarction, residuals of stroke including left hemothorax, Parkinson's disease with right upper and lower extremity tremors and stooped posture, peripheral neuropathy of the left upper extremity, hypertension, diabetic neuropathy of the left lower extremity, or malaria and his death.  The appellant does not assert and the evidence does not suggest that the Veteran's death is related to any of these additional service-connected disabilities.  

Under the circumstances of this case, the Board finds that the Veteran's death was unrelated to service or a service-connected disability.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


